RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   File Name 16b0008p.06

                      BANKRUPTCY APPELLATE PANEL
                                    OF THE SIXTH CIRCUIT
                                      _________________


 In re: ROBERT F. HADLEY, JR.,                           ┐
                                        Debtor.          │
                                                         │
 __________________________________________               >      No. 16-8010
 DOUGLAS A. DYMARKOWSKI, Trustee,                        │
                                                         │
                             Plaintiff-Appellee,         │
                                                         │
        v.                                               │
                                                         │
                                                         │
 BARRY E. SAVAGE,                                        │
                                 Defendant-Appellant.    │
                                                         ┘
                        Appeal from the United States Bankruptcy Court
                          for the Northern District of Ohio at Toledo.
                           No. 12-33850—John P. Gustafson, Judge.

                             Decided and Filed: December 21, 2016

              Before: DELK, PRESTON, and WISE, Bankruptcy Appellate Panel Judges
                                 _________________

                                           COUNSEL

ON BRIEF: Barry E. Savage, Toledo, Ohio, for Appellant. Randy L. Reeves, Lima, Ohio, for
Appellee.
                                      _________________

                                           OPINION
                                      _________________

       PAULETTE J. DELK, Bankruptcy Appellate Panel Judge. In this case, the Chapter 7
trustee filed an adversary proceeding to avoid and recover preferential or fraudulent transfers
from Debtor’s business attorney, Appellant herein. The bankruptcy judge granted the trustee’s
motion for partial summary judgment, finding that two preferential transfers occurred just six
days prior to bankruptcy, and awarded the trustee the value of the transferred property pursuant to




                                                1
No. 16-8010                                  In re Hadley                                 Page 2


11 U .S .C . § 550(a).    A separate hearing was subsequently held to determine the value of
the property transferred. The transferee attorney appeals the bankruptcy court’s order granting
partial summary judgment, the order determining the value of the property transferred, and the
order denying his motion to amend and modify the judgment.

                                    I. ISSUES ON APPEAL

       Appellant raises three issues on appeal:

              A. Did the bankruptcy court err in concluding that the transfers at issue were
       preferential and subject to avoidance under 11 U.S.C. § 547(b)?

               B. Did the bankruptcy court clearly err in its determination of the value of
       the property transferred?

              C. Did the bankruptcy court abuse its discretion in denying the transferee’s
       motion for a new trial and for amendment and modification of the judgment?

                    II. JURISDICTION AND STANDARD OF REVIEW

       The Panel has jurisdiction to decide this appeal. The United States District Court for the
Northern District of Ohio has authorized appeals to this Panel, and neither of the parties has timely
elected to have these appeals heard by the district court. 28 U.S.C. § 158(b)(6), (c)(1).
A bankruptcy court’s final order may be appealed as of right pursuant to 28 U.S.C. § 158(a)(1).
For purposes of appeal, an order is final if it “ends the litigation on the merits and leaves nothing
for the court to do but execute the judgment.” Midland Asphalt Corp. v. United States, 489 U.S.
794, 798, 109 S. Ct. 1494, 1497 (1989) (citation omitted).        The bankruptcy court’s grant of
summary judgment and subsequent orders resolved the underlying adversary proceeding on its
merits and the orders appealed are therefore final, appealable orders. Lyon v. Eiseman (In re
Forbes), 372 B.R. 321, 325 (B.A.P. 6th Cir. 2007).

       The bankruptcy court’s legal conclusions are reviewed de novo, Caradon Doors
& Windows, Inc. v. Eagle-Picher Indus., Inc. (In re Eagle-Picher Indus., Inc.), 447 F.3d 461, 463
(6th Cir. 2006), including a decision that applies or interprets state law. See Official Comm.
of Unsecured Creditors v. Dow Corning Corp. (In re Dow Corning Corp.), 456 F.3d 668, 675 (6th
Cir. 2006). “De novo means that the appellate court determines the law independently of the trial
No. 16-8010                                 In re Hadley                                Page 3


court’s determination.” Treinish v. Norwest Bank Minn., N.A. (In re Periandri), 266 B.R. 651, 653
(B.A.P. 6th Cir. 2001) (citations omitted).       “No deference is given to the trial court’s
conclusions of law.” Mktg. & Creative Solutions, Inc. v. Scripps Howard Broad. Co. (In re Mktg.
& Creative Solutions, Inc.), 338 B.R. 300, 302 (B.A.P. 6th Cir. 2006) (citations omitted).
Decisions to grant summary judgment are reviewed de novo.

       A determination of value is a finding of fact, reviewed under the clearly erroneous
standard.   Tedeschi v. Falvo (In re Falvo), 227 B.R. 662, 663 (B.A.P. 6th Cir. 1998).
“ A factual finding is clearly erroneous when ‘a court, on reviewing the evidence, is left with the
definite and firm conviction that a mistake has been committed.’” United States v. Ray, 803 F.3d
244, 275 (6th Cir. 2015) (quoting United States v. Gunter, 551 F.3d 472, 479 (6th Cir. 2009)).

       The bankruptcy court’s denial of a motion to amend and modify a judgment pursuant to
Federal Rule of Civil Procedure Rule 59(e) (made applicable by Federal Rule of Bankruptcy
Procedure 9023) is reviewed for abuse of discretion. Kreipke v. Wayne State Univ., 807 F.3d 768,
781-82 (6th Cir. 2015).    An abuse of discretion occurs where the reviewing court has “‘a
definite and firm conviction that the trial court committed a clear error of judgment.’” CFE Racing
Prods. v. BMF Wheels, Inc., 793 F.3d 571, 584 (6th Cir. 2015) (quotation omitted).

                                          III. FACTS

       The facts of this case are undisputed. Prior to bankruptcy, Debtor had a long-standing
professional and personal relationship with Appellant, Debtor’s attorney. Appellant provided
legal services for Debtor and Debtor’s business interests. Debtor’s businesses were flailing, and
Debtor was unable to pay the $70,000 attorney fees that accrued over a period of several years.
Appellant was aware that Debtor would be unable to pay his fees, but continued to provide legal
services. Debtor’s unpaid legal expenses continued to escalate, and on May 19, 2008, Debtor
gave Appellant possession of the titles to two of Debtor’s vehicles — a 1954 MG and a 1977
Ferrari — as a form of security for payment of the legal fees. There was, however, no written
security agreement.

       Appellant continued to provide legal services over the next several years, and the legal
fees remained unpaid. When a bank began putting pressure on Debtor for payment, Appellant
No. 16-8010                                 In re Hadley                                Page 4


requested possession of the vehicles to further solidify his security interest. Debtor accordingly
turned over possession of the two vehicles to Appellant in the spring (last week of April or first
week of May) of 2012. Debtor did not transfer ownership of the vehicles by signing over the
two titles and completing assignment of ownership forms, however, until August 15, 2012 —
just six days prior to Debtor’s Chapter 7 bankruptcy filing on August 21, 2012. Debtor and
Appellant agreed that the Ferrari was worth approximately $25,000 and that the MG was worth
approximately $15,000. Although these amounts were insufficient to cover the amount of the
unpaid legal fees, Debtor and Appellant agreed that the transfer would satisfy Debtor’s fee debt.

       At the time Appellant obtained ownership of the vehicles, the vehicles were not in
working order — both required mechanical work to get them running — with substantial work
required on the Ferrari. Appellant presented no evidence, however, of the value of the
mechanical work that was performed.

       Once Appellant obtained title to the vehicles, he put the vehicles up as collateral on two
bank loans totaling $37,500, and then, in November 2013, sold the vehicles to a third party for
$40,000. More than eight months after the sale, on August 1, 2014, the Chapter 7 trustee filed an
adversary complaint against Appellant pursuant to § 547(b), among other provisions, seeking to
avoid Debtor’s transfer of ownership to Appellant, and to recover the value of the vehicles.
The trustee alleged that the transfer occurred when Debtor signed the titles over to Appellant,
just six days prior to bankruptcy. Appellant contended that he had a possessory attorney’s lien
on the vehicles to secure payment of his fees, which was perfected by possession of the titles in
2007, or, at the latest, on or about May 1, 2012, when he took possession of the vehicles - either
date falling outside the 90-day look-back period for avoidance of a transfer under § 547(b). Both
parties filed motions for summary judgment.

       Working through the elements of § 547(b), the bankruptcy court concluded that
Appellant did not have a valid or perfected attorney lien on the vehicles under Ohio law, and that
the transfer occurred when Debtor transferred ownership by signing over the vehicle titles on
August 15, 2012, within the look-back period for avoidance. As Appellant failed to show an
exception to avoidance pursuant to § 547(c), the bankruptcy court granted the trustee’s motion
for partial summary judgment, avoiding the transfer, and denied Appellant’s summary judgment
No. 16-8010                                      In re Hadley                           Page 5


motion. Because an issue of material fact existed as to the value of the transfer, the bankruptcy
judge reserved that issue for a later hearing.

        The bankruptcy court subsequently held a hearing to determine the amount of the
judgment in favor of the trustee. While it was agreed that the MG was worth $15,000, there was
a dispute as to the value of the inoperable Ferrari at the time of transfer. Although the cars were
ultimately sold for $40,000, Appellant had been forced to make substantial improvements to the
vehicles, especially the Ferrari, during his ownership.         The trustee requested the entire
$40,000 sale price plus prejudgment interest from the date the trustee filed the adversary
complaint. As the repairs to the vehicles were essentially a barter transaction between Appellant
and his auto mechanic, there were no bills or invoices for the work performed, but Appellant
maintained that the Ferrari was only worth $10,000 at the time of the transfer.

        Noting that the term “value” in § 550(a) (pertaining to the trustee’s recovery) refers to
“fair market value,” and after reviewing the evidence introduced, the bankruptcy court found the
fair market value of the Ferrari at the time of the transfer to be $17,000.         Therefore, the
bankruptcy court entered a judgment in favor of the trustee for $32,000, plus the requested
prejudgment interest from the date the adversary complaint was filed. Appellant’s motion to
amend and modify the judgment was denied, and this appeal followed.

                                        IV. DISCUSSION

A. Did the bankruptcy court err in concluding that the transfers at issue were preferential
   and subject to avoidance under 11 U.S.C. § 547(b)?

     For purposes of the trustee’s ability to avoid preferences under § 547(b), this case hinges
on whether and when Appellant had a perfected lien on the two vehicles, or alternatively, the
date on which Debtor transferred ownership of the vehicles to Appellant.          Section 547(b)
states, in pertinent part:
                  (b) [T]he trustee may avoid any transfer of an interest of the
                  debtor in property –
                  (1) to or for the benefit of a creditor
                  (2) for or on account of an antecedent debt owed by the debtor
                  before such transfer was made;
                  (3) made while the debtor was insolvent;
No. 16-8010                                   In re Hadley                                 Page 6


                  (4) made -
                        (A) on or within 90 days before the date of the filing of the petition; . . .
                 (5) that enables such creditor to receive more than such creditor
                   would receive if –
                         (A) the case were a case under chapter 7 of this title;
                         (B) the transfer had not been made; and
                         (C) such creditor received payment of such debt to the extent
                         provided by the provisions of this title.

11 U.S.C. § 547(b).      As explained below, under Ohio law, Appellant did not have a perfected
lien on the two vehicles before Debtor transferred ownership of the vehicles to Appellant by
signing over the titles to Appellant and completing assignment of ownership forms on August
15, 2012, six days before Debtor filed his petition.

        Appellant’s primary argument against this conclusion is that he had a common law
attorney’s lien on the automobiles securing payment of Debtor’s legal fees, which was perfected
when he obtained physical possession of the titles or, at the very latest, when he obtained
possession of the cars. Ohio has no statutory provision for an attorney’s lien — such a lien must
be derived from common law. The bankruptcy judge set forth a thorough discussion of the
types of attorney’s liens available in Ohio, and concluded that none could be applied in
Appellant’s circumstances.

        There are essentially three types of attorney liens at common law: (1) retaining liens;
(2) charging liens; and (3) contractual liens.   A retaining lien is a lien that attaches to property,
papers, documents, and money that comes into the hands of the attorney during the
course of the representation, and terminates when the client pays the attorney’s fee.       This type
of lien, however, is a “passive lien” and cannot be enforced.       Foor v. Huntington Nat’l Bank,
499 N.E.2d 1297, 1301 (Ohio Ct. App. 1986). The “retaining lien has been referred to as a
hostage lien. Because the property may not be legally converted, the value of the lien is in the
leverage given to the attorney to force an unwilling client to pay the fees owed to the attorney.”
Andrew J. Mulcunry, Attorneys’ Liens: A Species of Property, 25 J. LEGAL PROF. 203, 205 (2001).
It is well established that

        the lien only attaches to property or funds which come into the attorney’s
        possession during representation. A retaining lien will not properly attach to
No. 16-8010                                     In re Hadley                                 Page 7


       property which is merely passing through the attorney and which are [sic] not
       consistent with the current representation. “Thus, no lien attaches to property
       received by an attorney who is acting as a trustee, escrow agent, or individual
       mortgagee.”

Id. (citations omitted); see also Restatement (First) of Security § 62(b) cmt.i (Am. Law Inst. June
2016 update) (“The lien does not exist where papers or other chattels are delivered to an
attorney for specific purposes inconsistent with the lien.”). The delivery of the titles and transfer
of the vehicles were in no way related to Appellant’s representation of Debtor. They were not
the subject of the representation, nor did Appellant obtain them as a result of the underlying
litigation. Debtor voluntarily tendered them as security for, and then in payment of, Appellant’s
claim for legal fees. Because Appellant did not take possession of the car titles nor the vehicles
in the course of his representation of Debtor, the retaining lien, although possessory in nature,
is not applicable.

       The second type of attorney’s lien is the charging lien, which attaches to a judgment or
other money awarded to the client as a result of the attorney’s efforts.

       [T]he right of an attorney to payment of fees earned in the prosecution of litigation
       to judgment, though usually denominated a lien, rests on the equity of such
       attorney to be paid out of the judgment by him obtained, and is upheld on the
       theory that his services and skill created the fund.

Cuyahoga Cty. Bd. of Comm’rs v. Maloof Props., Ltd., 968 N.E.2d 602, 605 (Ohio Ct. App. 2012)
( quoting Cohen v. Goldberger, 141 N.E. 656 (1923)).

       A charging lien may also attach to other property, besides money, that is obtained in
litigation through the lawyer’s efforts.       Mulcunry, supra, at 205 (citation omitted).       In the
case of a charging lien, counsel must demonstrate the significance of his contribution to the
judgment obtained.      Maloof at 605.      Like the retaining lien, the charging lien is also
inapplicable to the circumstances of Appellant’s possession of Debtor’s property, as
Appellant is not asserting that either the titles or vehicles represented an award rendered as a
result of Appellant’s professional services.

       Some states, like Ohio, also recognize a contractual lien. Appellant had no contractual
security interest in the vehicle titles nor in the vehicles, however, as “[i]t has been well established
No. 16-8010                                          In re Hadley                                       Page 8


that while no specific words or formalized documents are necessarily required to create a security
interest, there must be some written documentation that indicates the parties’ intent to create a
security interest.”      Drown v. Perfect (In re Giaimo), 440 B.R. 761, 768 (B.A.P. 6th Cir.
2010). The necessity of a writing originates with the statute of frauds.                      Id., citing 4 White
& Summers, Uniform Commercial Code, § 31-2 (6th ed. 2010).                           There is no such written
documentation nor any other memorialized security agreement between Debtor and Appellant to
evidence a security interest in the vehicles or their titles.1

        Appellant did not have an attorney’s lien or a contractual security interest via mere
possession of either the car titles or the cars themselves. At best, Appellant may have secured a
pledge. A common law pledge includes a contract between the pledgor and pledgee, who intend
that the property pledged is to be held as security. Broadnax v. Prudential-Bache Securities,
Inc. (In re Zimmerman), 69 B.R. 436, 438 (Bankr. E.D. Wis. 1987) (citing Matz v. Farmers
and Citizens Bank, 261 N.W. 755, 757 (Wis. 1935)).                “[T]o perfect a pledge and create a lien it
is essential that the pledgee have possession of the pledged property.” Id. (citing Geilfuss v.
Corrigan, 70 N.W. 306, 310 (Wis. 1897) and Restatement (First) of Security §1 cmt.
A (1941)). In Zimmerman, the debtor never relinquished his interest in the funds at issue, so the
pledge was never perfected.         Id. at 439.     The same can be said of Debtor and Appellant in this
case

        If an attorney’s lien existed here, state law governs the means by which any lien becomes
perfected. Pivotal to the bankruptcy court’s decision is the Ohio Certificate of Title Act, which,
because of the nature of the property at issue, must reign supreme. That Act provides, in
pertinent part:

        (A) No person acquiring a motor vehicle from its owner . . . shall acquire any
        right, title, claim, or interest in or to the motor vehicle until there is issued to the
        person a certificate of title to the motor vehicle . . . or a certificate of title to it is
        assigned as authorized by section 4505.032 of the Revised Code; and no waiver
        1
           It is in the case of a contractual lien that an attorney/creditor must tread lightly around ethical rules.
“In Chapter 7, debtors and their secured creditors are adversaries.” In re Pace, No. 15-31016, 2015 WL 6728007, at
*3 (Bankr. W.D.N.C. Nov. 2, 2015) (slip op.). As the bankruptcy judge noted, Ohio Rule of Professional Conduct
1.8, pertaining to conflicts of interest, could be triggered in some circumstances when an attorney takes a security
interest in property of a client. While the bankruptcy court’s November 23, 2015 order discusses Professional
Responsibility Rule 1.8, i t s ruling was based on reasoning independent of that rule.
No. 16-8010                                   In re Hadley                                 Page 9


       or estoppel operates in favor of such person against a person having possession of
       the certificate of title to . . . the motor vehicle, for a valuable consideration.
       (B) . . . [N]o court shall recognize the right, title, claim, or interest of any person
       in or to any motor vehicle sold or disposed of, or mortgaged or encumbered,
       unless evidenced:
       (1) By a certificate of title. . . .

Ohio Rev. Code § 4505.04 (A) and (B)(1). Section 4505.13, pertaining to perfection of a security
interest in a motor vehicle, provides, in part:

       (B) [A]ny security agreement covering a security interest in a motor vehicle, if a
       notation of the agreement has been made by a clerk of a court of common pleas on
       the face of the certificate of title or the clerk has entered a notation of the
       agreement in to the automated title processing system and a physical certificate
       of title for the motor vehicle has not been issued, is valid as against the
       creditors of the debtor, whether armed with process or not, and against
       subsequent purchasers, secured parties, and other lienholders or claimants.
                                                  ....

Ohio Rev. Code § 4505.13 (B). It is well established under Ohio law that a security interest in a
motor vehicle only may be perfected by complying with the requirements of Ohio’s Certificate of
Title Act, which requires a notation of the lien or security interest on the certificate. Luper v.
Guardian Fin. Co. (In re McAlmont), 385 B.R. 191, 195 (Bankr. S.D. Ohio 2008); see also First
Merit Bank, N.A. v. Angelini, 823 N.E.2d 485, 491 (Ohio Ct. App. 2004) (“[W]e find that
the Certificate of Title Act was created to protect bona fide purchasers, because motor vehicles
are a distinct and different type of goods.       To equate the sale of motor vehicles to that of a
refrigerator or other household appliance would be to render the Certificate of Title Act
meaningless.”); Graham v. The Huntington Nat’l Bank (In re Medcorp, Inc.), 472 B.R. 444,
451 (Bankr. N.D. Ohio 2012) (explaining that when a certificate of title has been issued for a
vehicle, a creditor can only perfect its interest in the vehicle by noting the security agreement on
the certificate of title, and such notation of a lien is the exclusive means by which a security
interest is perfected in the vehicle) (quoting Drown v. Perfect (In re Giamo), 440 B.R. 761, 765
(B.A.P. 6th Cir. 2010)).

       Thus, even if Appellant had a valid attorney’s lien, it was unperfected under applicable
law. Appellant’s purported liens never were notated on the certificates of title to the two
No. 16-8010                                    In re Hadley                                   Page 10


vehicles. Under Ohio law, Debtor did not relinquish his interest in the two vehicles until he
signed the titles over to Appellant six days prior to bankruptcy. Therefore, any claimed lien
interest was unperfected and Debtor’s transfer of his ownership interest in the two vehicles six
days prior to filing bankruptcy was preferential. If mere possession of an automobile or the title
is sufficient to create an ownership interest, any stolen car lawfully would become the property
of the thief.

        The bankruptcy court cited Veltri v. City of Cleveland, 146 N.E.2d 442 (Ohio 1957) to
support its determination that “since the enactment of Section 4505.04, Revised Code, the mere
possession of an automobile no longer carries with it any right or interest in that automobile which
a court can recognize.” The bankruptcy court reasoned:

        Simply holding an unassigned and un-notated motor vehicle title does not:
        1) transfer ownership; or 2) create a lien under Ohio law. Thus, an attorney
        holding titles to vehicles, without more, does not create a retaining lien on those
        vehicles.     The unassigned motor vehicle titles were simply documents
        reflecting Debtor’s ownership of the vehicles at the time, and – even accepting
        Defendant’s argument that a retaining liens [sic] can apply to motor vehicles –
        possession of the titles was not sufficient for the vehicles to have come ‘into
        the attorney’s hands’ for retaining lien purposes. Foor [ v. Huntington Nat’l
        Bank, 27 Ohio App.3d 76, 79, 499 N.E.2d 1297, 1302 (Ohio Ct. App. 1986)].
        Under the language in Foor, obtaining the bare titles may have given Defendant
        “the right to retain possession of such property,” but “such property” would be the
        physical paper titles, not the two vehicles. Id.

Memo. Decision and Order Re: Cross-Motions for Summ. J. at 17, Nov. 23, 2015, Adv. No. 14-
3089 ECF No. 44. We agree with the bankruptcy court’s determination that Appellant had no
rights, title, or interest in the vehicles or the titles via mere possession, and that no attorney’s lien
attached. The transfer from Debtor to Appellant therefore occurred when Debtor transferred
ownership in the vehicles by assignment of the titles just six days prior to bankruptcy, well within
the 90-day look back period of § 547(b)(4)(A).

        Although Appellant gave little mention to the requirements of § 547(b)(5), which provides
that, for avoidance of a preferential transfer, the creditor must have received more than he
would receive if the case were a Chapter 7, he does argue that the assignment of the titles did not
create a greater recovery in this case, as his lien was for $70,000 and the vehicles were worth
No. 16-8010                                  In re Hadley                               Page 11


considerably less. Since Debtor would be able to discharge the antecedent unsecured $70,000
debt in his Chapter 7 case, however, this argument lacks merit. As the bankruptcy court
correctly noted, “‘Unless the estate is sufficient to provide a 100% distribution, any unsecured
creditor . . . who receives a payment during the preference period is in a position to receive more
than it would have received under a Chapter 7 liquidation.’” Memo. Decision and Order Re:
Cross-Motions for Summ. J. at 9, Nov. 23, 2015, Adv. No. 14-3089 ECF No. 44 (citations
omitted). Here, the bankruptcy court found unsecured creditors would receive no distribution;
thus, it correctly concluded Appellant received more than he would have in the Chapter 7 via the
vehicle transfers.

       All other requirements for avoidance set forth in § 547(b) were satisfied, and are not at
issue in this appeal. For these reasons, the bankruptcy court’s award of partial summary judgment
in favor of the Chapter 7 bankruptcy trustee is affirmed.

     B. Did the bankruptcy court clearly err in its determination of the value of the
        property transferred?

       Because there was a material dispute of fact regarding the amount of the trustee’s recovery
under § 550(a), the bankruptcy judge held a hearing to ascertain the value of the two vehicles at
the time of transfer to Appellant. As there was no disagreement regarding the $15,000 value of
the 1954 MG, the testimony and evidence at the hearing was focused on the value of the
1977 Ferrari. As Debtor and Appellant agreed that the value of the Ferrari at the time of transfer
was $25,000, the Chapter 7 trustee argued that the combined value of the two vehicles, and
hence, the amount of his recovery, should be $40,000. Appellant contended, however, that the
value asserted by Debtor at the time of the transfer was overstated, as the Ferrari was inoperable
and required considerable mechanical work to make it road-worthy. Appellant claimed that, at the
time of transfer, the Ferrari was worth only $10,000, thus rendering the total value of the
property transferred to be $25,000 and not the $40,000 amount claimed by the trustee. The
auto mechanic who repaired the Ferrari did not issue invoices or bills setting forth the exact
value of the work required. The auto mechanic testified that, in his opinion, the Ferrari was
worth $10,000 before the repairs were made. The evidence also established that, after Debtor
No. 16-8010                                   In re Hadley                                 Page 12


signed the titles over to Appellant, two banks loaned Appellant a total of $37,500, secured by
the vehicles, and after the repairs, both vehicles were sold for a combined price of $40,000.

       After reviewing all of the evidence and considering the burden of proof, the bankruptcy court
essentially split the difference and determined the Ferrari’s fair market value at the time of
transfer to be $17,000.   Therefore, the trustee was awarded a judgment of $32,000, representing
the fair market value of both cars at the time of the transfer, with prejudgment interest from August
1, 2014 — the date that the adversary proceeding was filed.               Although the bankruptcy
court acknowledged that the valuation evidence was not presented by auto experts, but came
from Debtor (owner) and Appellant’s auto mechanic, the bankruptcy court’s approach of
finding a “middle” value is a common and accepted means of determining value in the face of
conflicting evidence. See, e.g., In re Abruzzo, 249 B.R. 78, 86 (Bankr. E.D. Pa. 2000) (“I am left
to some extent with the proverbial battle of the appraisers.    Finding merit to both their positions,
the only conclusion I can reach is to find some value in between.”); Heritage Sav. & Loan Assoc.
v. Rogers Dev. Corp. (In re Rogers Dev. Corp.), 2 B.R. 679, 684-5 (Bankr. E.D. Va. 1980)
(noting that, as the court had no reason to place greater credence on one expert’s testimony over
another’s, the fair market value should be somewhere in between the two competing
valuations); In re Courtright, 57 B.R. 495, 498 (Bankr. D. Or. 1986) (“Both appraisers
recognized that appraising is not an exact science but depends to some degree upon the
judgment of the appraiser.        It would seem to appear appropriate that the court fix the
improvements at a figure between the figures of the two appraisers . . . .”).

       Great deference is given to the bankruptcy court’s fact-finding in determining value.

       “The valuation of property is an inexact science and whatever method is used will
       only be an approximation and variance of opinion by two individuals does not
       establish a mistake in either.” Boyle v. Wells (In re Gustav Schaefer Co.), 103 F.2d
       237, 242 (6th Cir. 1939). “Because the valuation process often involves the
       analysis of conflicting appraisal testimony, a court must necessarily assign
       weight to the opinion testimony received based on its view of the qualifications and
       credibility of the parties’ expert witnesses.” In re Smith, 267 B.R. 568, 572
       (Bankr. S.D. Ohio 2001).

In re Creekside Senior Apartments, LP, 477 B.R. 40, 61 (B.A.P. 6th Cir. 2012).               Further,
“[f]indings of fact, whether based on oral or documentary evidence, shall not be set aside
No. 16-8010                                          In re Hadley                                       Page 13


unless clearly erroneous, and due regard shall be given to the opportunity of the bankruptcy
court to judge the credibility of the witnesses.” Id. (quoting Fed. R. Bankr. P. 8013). Courts
have broad discretion in weighing testimony. Id. In this case, giving due deference to the
bankruptcy court’s fact finding, the bankruptcy judge did not clearly err in arriving at a reasonable
value for the Ferrari that falls midway between the parties’ competing values.

         Furthermore, the bankruptcy court was also acting within its broad discretionary authority
when it awarded the trustee prejudgment interest accruing at the statutory rate, commencing with
the filing of the adversary proceeding.             “The Code does not specify whether the trustee may
recover interest and costs in addition to recovering the property or its value.                  The bankruptcy
court should exercise its equitable powers to award the trustee interest and costs when
appropriate.” 5 Collier on Bankruptcy ¶ 550.02[3][b] (Alan N. Resnick & Henry J. Sommer eds.,
16th ed.) (citing, inter alia, In re Bellanca Aircraft Corp., 850 F2d. 1275 (8th Cir. 1988) (awards
of prejudgment interest in preferential transfer actions are discretionary with the court). The
bankruptcy court’s award of prejudgment interest was not clearly erroneous.

     C. Did the bankruptcy court abuse its discretion in denying Appellant’s motion for a
         new trial and amendment and modification of the judgment?

         Appellant also appeals the bankruptcy court’s order denying his motion to amend and modify
the judgment.2 Because no trial was ever held, Appellant’s motion for a new trial was properly
treated as a motion to alter or amend a judgment under Rule 59(e). The denial of a Rule 59(e)
motion is reviewed for abuse of discretion.

         Under this standard [of review], the district court’s decision and decision-
         making process need only be reasonable. The granting of a Rule 59(e) motion is
         an extraordinary remedy and should be used sparingly. This is because a motion
         pursuant to Rule 59(e) serves the narrow purpose of allowing a party to correct
         manifest errors of law or fact or to present newly discovered evidence.



         2
           Appellant filed a motion for a new trial or in the alternative, to amend and modify the judgments entered
on November 23, 2015 (order granting partial summary judgment) and on February 25, 2016 (order determining
value of the trustee’s recovery). Such a motion must be filed no later than 14 days after entry of the judgment. Fed.
R. Bankr. P. 9023 (making Fed. R. Civ. P. 59 applicable in bankruptcy cases). Although the November 23, 2015
order is beyond the 14-day period, because that order provided that the matter was set for further hearing on January
21, 2016, and that hearing resulted in the February 25, 2016 order, Appellant’s Rule 9023 motion was timely filed.
No. 16-8010                                    In re Hadley                                  Page 14


Pequeno v. Schmidt (In re Pequeno), 240 F. App’x 634, 636 (5th Cir. 2007) (internal quotes,
citations and footnotes omitted); see also United States v. Metro. St. Louis Sewer Dist., 440 F.3d
930, 933 (8th Cir. 2006) (“A district court has broad discretion in determining whether to grant
or deny a motion to alter or amend judgment pursuant to Rule 59(e), and this court will not
reverse absent a clear abuse of discretion.”) (citation omitted); Kieffer v. Riske (In re Kieffer-
Mickes, Inc.), 226 B.R. 204, 208 (B.A.P. 8th Cir. 1998) (“Under an abuse of discretion standard,
this court cannot reverse the bankruptcy court’s ruling unless it ‘has a definite and firm
conviction that the bankruptcy court committed a clear error of judgment in the conclusion it
reached upon a weighing of the relevant factors.’”) (citation omitted).

          More specifically, “[m]otions to alter or amend judgment may be granted if there is a clear
error of law, newly discovered evidence, an intervening change in controlling law, or to prevent
manifest injustice.”     GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir.
1999) (citations omitted). Appellant did not produce any newly discovered evidence, nor did
he point to any intervening change in controlling law.        He did not argue that manifest injustice
would occur if the bankruptcy court’s orders were not modified. Appellant’s only argument that
fits within the guidelines of GenCorp was that the bankruptcy court made a clear error of law in
its interpretation of Veltri regarding the insufficiency of mere possession to evidence a lien after
the enactment of the Ohio Certificate of Title Act. Veltri makes clear that, since the enactment of
Ohio Rev. Code § 4505.04, the mere possession of a vehicle will not provide any right nor
interest in the vehicle. This case was on point and the bankruptcy court justifiably relied on
Veltri.

          Appellant also argued that the bankruptcy court failed to give sufficient deference to
Foor, which uses the language “all property” when discussing retaining liens. 499 N.E. 2d at
1301 (“A retaining lien is a common-law lien of an attorney attaching to all property, papers,
documents and monies of the client....”).       However, the remainder of this sentence goes on to
specify that “all property” referred to must come into the attorney’s hands “during the course of
the representation of the client....” Id. (emphasis added).       Further, the cases cited in Foor are
cases in which the attorney’s lien is attached to property that was related directly to the legal matter
involving the representation. Had the bankruptcy court given greater deference to Foor, as
No. 16-8010                                  In re Hadley                                 Page 15


Appellant argues it should, the court would have reached the same conclusion: no attorney’s lien
attached to the vehicles and no lien was perfected.

       Appellant makes other arguments including a duplicate title issue that the bankruptcy court
discussed by way of illustration, and lien rights, which Appellant argued for the first time in his
motion to alter or amend.     Courts are not required to grant a motion to amend an order on an
issue that would not alter the court’s prior decision.       Rodriquez v. Tenn. Laborers Health
& Welfare Fund, 89 F. App’x 949, 959-60 (6th Cir. 2004) (unpublished).            Analogous to the
general appellate rule that, absent exceptional circumstances or a potential miscarriage of justice,
“‘[a]ppellate courts ordinarily do not consider issues raised for the first time on appeal [and] [a]n
argument is waived that is not first presented to the bankruptcy court,’” R.D.F. Devs., Inc. v.
Sysco Corp., (In re R.D.F. Devs., Inc.), 239 B.R. 336, 340-41 (B.A.P. 6th Cir. 1999), bankruptcy
courts are not required to grant motions to alter or amend when the losing party raises new legal
theories that do not represent an intervening change in the law. Owner-Operator Indep. Drivers
Assoc., Inc. v. Arctic Express, Inc., 288 F. Supp. 2d 895, 900 (S.D. Ohio 2003) (citations
omitted). Appellant simply disagrees with the bankruptcy court’s decisions, and his motion to
amend primarily reargues issues that were unsuccessful at earlier hearings.          These are not
proper bases for granting this type of motion. CitiMortgage, Inc. v. Nyamusevya, No. 2:13-
CV-00680, 2015 WL 1000444, at *3-4 (S.D. Ohio, March 5, 2015).              There is nothing in the
bankruptcy court’s March 14, 2016 order that gives a definite and firm conviction that the
bankruptcy court committed a clear error of judgment and thereby abused its discretion.

                                         CONCLUSION

       For the reasons stated herein, the bankruptcy court’s orders are AFFIRMED.